DETAILED ACTION

Table of Contents
I. Notice of Pre-AIA  or AIA  Status	3
II. Claim Rejections - 35 USC § 103	3
A. Claims 8, 9, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over US 2005/0017363 (“Lin”) in view of US 2008/0251923 (“Wang”).	3
B. Claims 1-7, 10, 11, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Wang and further in view of US 2010/0013107 (“Sandhu”) and US 2005/0280152 (“Fitzsimmons”).	9
III. Allowable Subject Matter	16
Conclusion	17


[The rest of this page is intentionally left blank.]
I. Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

II. Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

A. Claims 8, 9, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over US 2005/0017363 (“Lin”) in view of US 2008/0251923 (“Wang”).
Claim 8 reads,
8. A method, comprising: 
[1] depositing a first dielectric layer over a substrate; 
[2] forming a first dummy metal layer over the first dielectric layer, wherein the first dummy metal layer has first and second portions laterally separated from each other; 
[3] depositing a second dielectric layer over the first dummy metal layer; 
[4a] etching an opening that 
[4b] extends through the second dielectric layer, 

[4d] extends into but not through the first dielectric layer; and 
[5a] forming 
[5b] a dummy via in the opening and 
[5c] a second dummy metal layer over the dummy via and the second dielectric layer, 
[6a] wherein etching the opening and forming the dummy via are performed such that the dummy via has
[6b] an upper portion higher than a top of the first portion of the first dummy metal layer and 
[6c] a middle portion between the first and second portions of the first dummy metal layer, and 
[6d] a width of the upper portion of the dummy via is greater than a width of the middle portion of the dummy via.  

With regard to claim 8, Lin discloses, generally in Figs. 1-7,
8. A method [of forming a seal ring 200, 730; title, abstract, ¶ 44; Fig. 7], comprising: 
[1] depositing a first dielectric layer [e.g. 220, 510] over a substrate 210 [¶¶ 24, 25, 35; Figs. 2, 5]; 
[2] forming a first … metal layer [e.g. 240, 520] over the first dielectric layer [e.g. 220, 510], wherein the first … metal layer has first and second portions laterally separated from each other [¶¶ 27, 35, Figs. 2, 5]; 
[3] depositing a second dielectric layer [e.g. 310, 610; ¶¶ 29, 38] over the first … metal layer [e.g. 240, 520] [Figs. 3, 6a]; 
[4a] etching an opening [¶¶ 26, 31] that 
[4b] extends through the second dielectric layer 310, 610 [¶¶ 26, 31; Figs. 3, 6a], 
[4c] extends between the first and second portions of the first … metal layer [e.g. 240, 520] [as shown in Figs. 3-6a], and 
[4d] extends into but not through the first dielectric layer 220, 510 [¶ 31: “Although not illustrated … the posts [e.g. 340] could extend at least partly 242 and extend into underlying insulating layer 220” (emphasis added)]; and 
[5a] forming 
[5b] a … via [e.g. 340, 630; ¶¶ 31, 26] in the opening and 
[5c] a second … metal layer [e.g. 330, 620] over the … via [e.g. 340, 630] and the second dielectric layer [e.g. 310, 610], 
[6a] wherein etching the opening and forming the … via [e.g. 340, 630] are performed such that the … via [e.g. 340, 630] has
[6b] an upper portion higher than a top of the first portion of the first … metal layer [e.g. 240, 520] [as shown in Figs. 3 and 6a] and 
[6c] a middle portion between the first and second portions of the first … metal layer [e.g. 240, 520] [as shown in Figs. 3 and 6a, i.e. the “middle portion” of the via e.g., 340 is the portion in the opening 242 between the conductive runners 240], and 
[6d] a width of the upper portion of the … via [e.g. 340, 630] is greater than a width of the middle portion of the … via [e.g. 340, 630] [as shown in Figs. 3 and 6a].  

With regard to feature [2] of claim 8, the claimed first and second portions of the conductive runners 240 are laterally separated from each other by “openings 242” is shown in Fig. 2.  In addition, Lin uses the terminology “conductive runners 240” (Lin: ¶ 27; emphasis added) indicating that within the single layer, there are plural runners, which can only be the case if each runner 220 shown in Fig. 2 is separate from the other runners 220 in the same layer.  Lin further states that “the conductive runners 240 may be formed by forming openings in the insulating layer 220, such as by dry-plasma etching, and depositing conductive material in the openings, such as by chemical-vapor-deposition, sputter deposition, thermal deposition, evaporation, physical vapor transport or other conventional or future-developed processes” (Lin: ¶ 27; emphasis added), thereby again clarifying that, within a single layer, there are plural 240.  In addition, the conductive runners 330, 430, 520, 620 in each layer may be formed by the same method as the conductive runners 240 (Lin: ¶¶ 30, 34, 35, 40).
Further with regard to feature [2] of claim 8, Lin states that the “[c]onductive runners 240 may then be formed in or on the insulating layer 220” (Lin: ¶ 27, 1st sentence).  Whether in or on, Fig. 2 shows that the conductive runners 240 are at the top surface of the dielectric layer 220 and the conductive runners 520 are at the top surface of the dielectric layer 510, and therefore are on the surface of the dielectric layer even if the dielectric layer 220, 510 includes topography, i.e. recesses in which the conductive runners are formed.  

With regard to features [4a]-[4c] and [5a]-[5c] of claim 8, particularly the formation of the conductive vias 340, Lin states,
[0031] Conductive posts 340 may be formed concurrently with the conductive runners 330.  For example, the conductive posts 340 and conductive runners 330 may form dual-damascene structures.  Of course, the conductive posts 340 may also be formed by other processes, and may be discrete from the conductive runners 330.  In general, the conductive posts 340 may be formed by processes similar to those which may be employed to form the vias 230, and may comprise aluminum, copper, tungsten, doped silicon or other materials.  As in the embodiment shown in FIG. 1, the conductive posts 340 may extend at least partially into the openings 242 in the underlying conductive runner 240.  Although not illustrated, in some embodiments, conductive posts 340 may extend fully into the opening 242 and in yet other embodiments, the posts could extend at least partly through openings 242 and extend into underlying insulating layer 220.
(Lin: ¶ 31; emphasis added)
The vias 230 are formed by etching an opening through the dielectric layer 220; therefore, when the conductive posts 340 are formed by a discrete process from the conductive runners 330, an opening is etched through (1) the second dielectric layer 310, (2) through the opening 242 formed between the conductive runners 240, and (3) although not shown in the 220” as expressly stated in Lin (id.), i.e. below the bottom surface of the conductive runners 220.  The metal forming the metal via 340 is then filled into the opening.
This is all of the features of claim 8 disclosed in Lin.

Further with regard to feature [2] of claim 8, particularly the requirement for the first metal layer and the vias to be a “dummy metal layer” and a “dummy via”, the Instant Application states that a “dummy” metal element is not for carrying current or is electrically floating (Instant Specification: ¶ 18).  
Because the seal ring 200 in Lin is for the purpose of preventing cracking and delamination in the dielectric layers around the edge of the die and subsequent ingress of moisture (Lin: ¶¶ 1, 2, 4), it would be presumed that the seal ring 200 is not intended for use to “flow a current” and, therefore would be consistent with the meaning in the Instant Application for a “dummy” metal element (Instant Specification: ¶ 18).  Nonetheless, Lin does not state that the conductive runners 240, 330, 430, 520, 620 and conductive vias 340, 440, 540, 630 making up the sealing ring 200 are “dummy” conductive features.  
Wang, like Lin, teaches a seal rings for preventing moisture ingress (Wang: title, ¶ 6).  Wang further teaches it is known in the art that “[t]ypically, seal rings are electrically floating and do not provide electrical protection” (Wang: ¶ 5; emphasis added). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to make the seal ring of Lin electrically floating because this is “typical” for seal rings, as explained in Wang. 
240, 330, 430, 520, 620 and conductive vias 340, 440, 540, 630 making up the sealing ring 200 are electrically floating and therefore are “dummy” conductive features within the meaning of the Instant Application.
This is all of the features of claim 8.

With regard to claim 9, Lin modified according to Wang to make the seal ring 200 from dummy metal features, further teaches,
9. The method of claim 8, wherein etching the opening and forming the dummy via [e.g. 340, 630] are performed such that the dummy via [e.g. 340, 630] has a lower portion lower than a bottom of the first portion of the first dummy metal layer [e.g. 240, 540].  
Again, Lin states “[a]lthough not illustrated, in some embodiments, conductive posts 340 may extend fully into the opening 242 and in yet other embodiments, the posts could extend at least partly through openings 242 and extend into underlying insulating layer 220” (Lin: ¶ 31; emphasis added).  Therefore, the opening in which the via 340 (made dummy as taught in Wang) must be etched to the same extent to which the via will extend.  As such, the dummy via of Lin/Wang “has a lower portion lower than a bottom of the first portion of the first dummy metal layer”, as required by the claim.

With regard to claim 12, Lin modified according to Wang to make the seal ring 200 from dummy metal features, further teaches, 
12. The method of claim 8, wherein etching the opening and forming the dummy via [e.g. 340, 630] are performed such that the upper portion of the dummy via [e.g. 340, 630] is in contact with the top of the first portion of the first dummy metal layer [e.g. 240, 520] and a top of the second portion of the first dummy metal layer [e.g. 240, 520] [as shown in Figs. 3 and 6a].  

B. Claims 1-7, 10, 11, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Wang and further in view of US 2010/0013107 (“Sandhu”) and US 2005/0280152 (“Fitzsimmons”).
Claims 10 and 11 read,
10. The method of claim 9, wherein etching the opening and forming the dummy via are performed such that the lower portion of the dummy via is in contact with the bottom of the first portion of the first dummy metal layer.  
11. The method of claim 9, wherein etching the opening and forming the dummy via are performed such that a width of the lower portion of the dummy via is greater than the width of the middle portion of the dummy via.  
The prior art of Lin in view of Wang, as explained above, discloses each of the features of claims 8 and 9. 
Lin does not teach that the dummy via, e.g., 340, 630, is in contact with the bottom of the first portion of the first dummy metal layer, e.g. 240, 520, respectively, as required by claim 10 and does not teach “that a width of the lower portion of the dummy via is greater than the width of the middle portion of the dummy via” as required by claim 11.
Sandhu, like Lin, teaches an interconnect structure including metal lines 115 having plural portions and metal vias 120 extending between the separate portions of the metal lines 115 (Sandhu: Figs. 2, 6; ¶¶ 15, 16, 28-31).  In order to increase the surface area of contact between the metal vias 120 and the metal lines 115, Sandhu first forms the aperture 155 through the dielectric layers 130 (Fig. 4) and then laterally widens the aperture in the dielectric layers 130 to expose the top surfaces and bottom surfaces of the portions of the metal layers 115, thereby allowing the subsequently deposited via metal 120 to include portions in contact with each of the top and bottom surfaces of each of the metal layers as shown in Figs. 2 and 6 (Sandhu: ¶¶ 28-30).  In the terminology of the claims, the lower portion of the via is wider than the middle portion of the via between the portions of the metal layer 115 (claim 11) and the lower portion of 115 (claim 10) as shown in Figs. 2 and 6 of Sandhu.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to widen the openings in which the vias 340, 630 of Lin such the bottom surface of the runners 240, 520 are exposed, in order to allow the metal used to form the via to contact the bottom surface of the runners, as taught in Sandhu.  The motivation, before the filing of the Instant Application, would have been to increase the surface area of contact between the vias and the runners, thereby increasing the anchoring effect that is desired in Lin.  As such, Sandhu may be seen as an improvement to Lin in this regard.  (See MPEP 2143.)
Then with regard to feature [4d] of claim 8, which is carried into dependent claims 10 and 11, recall that Lin teaches that the dummy via 340 “could extend at least partly through openings 242 and extend into underlying insulating layer 220” (Lin: ¶ 31; emphasis added) thereby teaching that the opening “[4d] extends into but not through the first dielectric layer 220”, because “into” is not “through”.  While Sandhu shows that the aperture 155 for forming the via 120 extends all of the way through the dielectric layer 130, there is a reasonable expectation of success in extending the width of the opening 242 between the runners 240 in Lin to expose the bottom surface of said runners 240 without extending through the dielectric layer 220 because (1) Lin, again, discloses that the opening in which the via 340 is formed only formed “into” the dielectric layer 220 (Lin: ¶ 31, supra), and (2) Fitzsimmons (Figs. 1A and 2) show that a conductive via 100A, 110B can be made wider at its bottom portion, in essentially the same manner as in Sandhu, i.e. by first forming an aperture 150A and then widening the aperture to expose the bottom surface of layer 126, but without extending through the dielectric layer 106 (Fitzsimmons: Figs. 3-6; ¶¶ 24-26).


Claim 1 reads, 
1. A method, comprising: 
[1] depositing a first dielectric layer over a substrate; 
[2] forming a first dummy metal layer over the first dielectric layer, wherein the first dummy metal layer has first and second portions laterally separated from each other; 
[3] depositing a second dielectric layer over the first dummy metal layer; 
[4a] etching an opening having 
[4b] an upper portion in the second dielectric layer, 
[4c] a middle portion between the first and second portions of the first dummy metal layer, and 
[4d] a lower portion in the first dielectric layer, 
wherein 
[5a] a width of the lower portion of the opening is greater than a width of the middle portion of the opening, and 
[5b] a bottom of the opening is higher than a bottom of the first dielectric layer; and 
[6a] forming 
[6b] a dummy via in the opening and 
[6c] a second dummy metal layer over the dummy via and the second dielectric layer.  

With regard to claim 1, Lin modified according to Wang to make the seal ring 200 from dummy metal features, as explained above, further teaches,
1. A method, comprising: 
220, 510] over a substrate 210 [¶¶ 24, 25, 35; Figs. 2, 5]; 
[2] forming a first dummy metal layer [e.g. 240, 520] over the first dielectric layer [e.g. 220, 510], wherein the first dummy metal layer has first and second portions laterally separated from each other [¶¶ 27, 35, Figs. 2, 5]; 
[3] depositing a second dielectric layer [e.g. 310, 610; ¶¶ 29, 38] over the first dummy metal layer [e.g. 240, 520] [Figs. 3, 6a]; 
[4a] etching an opening [¶¶ 26, 31] having 
[4b] an upper portion in the second dielectric layer 310, 610 [¶¶ 26, 31; Figs. 3, 6a], 
[4c] a middle portion between the first and second portions of the first dummy metal layer [e.g. 240, 520] [as shown in Figs. 3-6a], and 
[4d] a lower portion in the first dielectric layer 220, 510 [¶ 31: “Although not illustrated … the posts [e.g. 340] could extend at least partly through openings 242 and extend into underlying insulating layer 220” (emphasis added)], 
wherein 
[5a] … [not taught] …  
[5b] a bottom of the opening is higher than a bottom of the first dielectric layer 220 [because the via 340 only “extend[s] into underlying insulating layer 220” which is not “through” underlying insulating layer 220]; and 
[6a] forming 
[6b] a dummy via [e.g. 340, 630] in the opening and 
[6c] a second dummy metal layer [e.g. 330, 620] over the dummy via [e.g. 340, 630] and the second dielectric layer [e.g. 310, 610] [Figs. 3, 6a; ¶¶ 31, 26].  
This is all of the features of claim 1 taught by Lin/Wang. 
With regard to feature [5a] of claim 1, 
wherein … [5a] a width of the lower portion of the opening is greater than a width of the middle portion of the opening,
As explained above under claims 11, Lin does not teach feature [5a].  However, Sandhu and Fitzsimmons is applied as above for teaching this feature. 

With regard to claims 2 and 3, Lin further discloses,
2. The method of claim 1, wherein etching the opening and forming the dummy via [e.g. 340, 630] are performed such that the dummy via [e.g. 340, 630] has
[1] an upper portion higher than a top of the first portion of the first dummy metal layer [e.g. 240, 520] [as shown in Figs. 3a and 6] and 
[2] a middle portion between the first and second portions of the first dummy metal layer [e.g. 240, 520] [as shown in Figs. 3a and 6] and 
[3] such that a width of the upper portion of the dummy via [e.g. 340, 630] is greater than a width of the middle portion of the dummy via [e.g. 340, 630] [as shown in Figs. 3a and 6].  
3. The method of claim 2, wherein etching the opening and forming the dummy via [e.g. 340, 630] are performed such that the upper portion of the dummy via [e.g. 340, 630] is in contact with the top of the first portion of the first dummy metal layer [e.g. 240, 520] [as shown in Figs. 3a and 6].  

With regard to claims 4-6, Lin modified according to Sandhu and Fitzsimmons further teaches, 
4. The method of claim 1, wherein etching the opening and forming the dummy via [e.g. 340, 630] are performed such that the dummy via [e.g. 340, 630] has a lower portion in contact with a bottom of the first portion of the first dummy metal layer [e.g. 240, 520] [as taught by Sandhu and Fitzsimmons as explained under claims 10, 11, and 1 above].  
5. The method of claim 1, wherein the middle and the lower portions of the opening are etched in different etching processes [as taught in Sandhu and Fitsimmons, as explained under claim 1].  
6. The method of claim 1, wherein etching the opening is performed such that a portion of a bottom of the first portion of the first dummy metal layer [e.g. 240, 520] is exposed by the opening [as taught by Sandhu and Fitzsimmons as explained under claims 10, 11, and 1 above].  

With regard to claim 7, Lin further discloses,
340, 630] are performed such that the dummy via [e.g. 340, 630] has a middle portion in contact with sidewalls of the first and second portions of the first dummy metal layer [e.g. 240, 520] [as shown in Figs. 3a and 6].   

Claim 16 reads,
16. A method, comprising: 
[1] depositing a first dielectric layer over a substrate; 
[2] forming a first dummy metal layer over the first dielectric layer, wherein the first dummy metal layer has first and second portions laterally separated from each other; 
[3] depositing a second dielectric layer over the first dummy metal layer; 
[4a] 18etching an opening that 
[4b] extends through the second dielectric layer, 
[4c] extends between the first and second portions of the first dummy metal layer, and 
[4d] extends into but not through the first dielectric layer; and 
[5a] forming 
[5b] a dummy via in the opening and 
[5c] a second dummy metal layer over the dummy via and the second dielectric layer, 
[6a] wherein etching the opening and forming the dummy via are performed such that 
[6b] the dummy via has an upper portion in the second dielectric layer, 
[6c] a middle portion between the first and second portions of the first dummy metal layer, and 
[6d] a lower portion in the first dielectric layer and 
[6e] such that the lower portion of the dummy via is in contact with a bottom of the first portion of the first dummy metal layer.  

200 from dummy metal features, as explained above, further teaches,
16. A method, comprising: 
[1] depositing a first dielectric layer [e.g. 220, 510] over a substrate 210 [¶¶ 24, 25, 35; Figs. 2, 5]; 
[2] forming a first dummy metal layer [e.g. 240, 520] over the first dielectric layer [e.g. 220, 510], wherein the first dummy metal layer has first and second portions laterally separated from each other [¶¶ 27, 35, Figs. 2, 5]; 
[3] depositing a second dielectric layer [e.g. 310, 610; ¶¶ 29, 38] over the first dummy metal layer [e.g. 240, 520] [Figs. 3, 6a]; 
[4a] etching an opening [¶¶ 26, 31] that 
[4b] extends through the second dielectric layer 310, 610 [¶¶ 26, 31; Figs. 3, 6a], 
[4c] extends between the first and second portions of the first dummy metal layer [e.g. 240, 520] [as shown in Figs. 3-6a], and 
[4d] extends into but not through the first dielectric layer 220, 510 [¶ 31: “Although not illustrated … the posts [e.g. 340] could extend at least partly through openings 242 and extend into underlying insulating layer 220” (emphasis added)];
[5a] forming 
[5b] a dummy via [e.g. 340, 630] in the opening and 
[5c] a second dummy metal layer [e.g. 330, 620] over the dummy via [e.g. 340, 630] and the second dielectric layer [e.g. 310, 610], 
[6a] wherein etching the opening and forming the dummy via [e.g. 340, 630] are performed such that the dummy via [e.g. 340, 630] has
[6b] an upper portion in the second dielectric layer [e.g. 310, 610], 
[6c] a middle portion between the first and second portions of the first dummy metal layer [e.g. 240, 520], and 
[6d] a lower portion in the first dielectric layer 220, 510 [¶ 31: “Although not illustrated … the posts [e.g. 340] could extend at least partly through openings 242 and extend into underlying insulating layer 220”] and 
[6e] … [not taught].

With regard to feature [6e] of claim 16 and claim 17,
[6e] such that the lower portion of the dummy via is in contact with a bottom of the first portion of the first dummy metal layer.  
17. The method of claim 16, wherein etching the opening and forming the dummy via are performed such that the lower portion of the dummy via is in contact with a bottom of the second portion of the first dummy metal layer.  
As explained above under claims 10, Lin does not teach feature [6e] or claim 17.  However, Sandhu and Fitzsimmons is applied as above for teaching these features. 
This is all of the features of claims 16 and 17. 

With regard to claim 18, Lin further discloses,
18. The method of claim 16, wherein etching the opening and forming the dummy via [e.g. 340, 630] are performed such that the upper portion of the dummy via [e.g. 340, 630] extends beyond an entire width of the middle portion of the dummy via [e.g. 340, 630] [as shown in Figs. 3a and 6].  

III. Allowable Subject Matter
Claims 13-15, 19, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 13-15, 19, and 20 read,
13. The method of claim 8, wherein the first and second portions of the first dummy metal layer extend along a first direction, and forming the second dummy metal layer is performed such that the second dummy metal layer extends along a second direction that is different from the first direction.  
14. The method of claim 8, wherein forming the second dummy metal layer is performed such that the first portion of the first dummy metal layer extends beyond an entire width of the second dummy metal layer.  

19. The method of claim 16, wherein forming the second dummy metal layer is performed such that the second dummy metal layer extends beyond an entire width of the first portion of the first dummy metal layer.  
20. The method of claim 19, wherein forming the second dummy metal layer is performed such that the second dummy metal layer further extends beyond an entire width of the second portion of the first dummy metal layer.
The prior art does not reasonably teach or suggest --in the context of the claims-- the features recited in each of claims 13-15, 19, and 20.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK KIELIN whose telephone number is (571)272-1693.  The examiner can normally be reached on Mon-Fri: 10:00 AM-7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

Signed,

/ERIK KIELIN/
Primary Examiner, Art Unit 2814